DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 05/10/2021 have been entered. Claims 1-7, 11, and 13-17 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Palermo et al. (US 2002/0106609).
Regarding claim 1, Palermo et al. discloses an ophthalmic forceps (FIG 14; although the device of Palermo is not disclosed as being used in ophthalmic procedure, a device having the same structure as the claimed invention is interpreted as being configured for use as ophthalmic forceps) for gripping an amniotic membrane (The width of the transverse notch 104 it at least capable of holding an edge of an amniotic membrane insert. This limitation recites functional language because the amniotic 
Palermo et al. does not explicitly discloses the inside surface of the first grasping tip has a plurality of grooved transversal anti-slip elements, and wherein the notch is located between the distal end of the first grasping tip and the plurality of 10transversal anti-slip elements.  
However, claim 3 of Palermo discloses at least some embodiment comprising texturing along said curled inside surfaces of said distal tips of a first and second leg. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first arm of the embodiment of FIG 14 such that is comprises texturing along the curled inside surface of its distal tip, as taught by the embodiment of claim 3, for the purpose of increasing frictional forces that result from gripping action and enhancing the ability of the forceps to grip object 106. The device as modified meets the claimed limitations because the textured surface of the first grasping tip defines a plurality of grooved transversal anti-slip elements. Further, modifying first grasping tip 34 to have a textured surface identical to second distal tip 36 would result in the notch being located between the distal end of the first gripping tip and at least some of the plurality of 10transversal anti-slip elements.
15		Regarding claim 2, Palermo et al. discloses the invention substantially as claimed, as set forth above for claim 1. Palermo et al. further discloses the second arm has the same length as the first arm (FIGs 14-15 show arms 12, 14 extends to the same length).  
Regarding claim 3, Palermo et al. discloses the invention substantially as claimed, as set forth above for claim 1. Palermo et al. further discloses the notch transverses the width of the first grasping tip (FIG 14, paragraph [0057] discloses the transverse notch extends the width of the tip).  
Regarding claim 4, Palermo et al. discloses the invention substantially as claimed, as set forth above for claim 1. Palermo et al. further discloses the notch is rounded or semi-circular in shape (FIG 15 
Regarding claim 5, Palermo et al. discloses the invention substantially as claimed, as set forth above for claim 1. Palermo et al. further discloses the notch is located adjacent the distal 25end of the first grasping tip (The notch is interpreted as adjacent or next to the distal end of 34, FIG 15).  
Regarding claim 6, Palermo et al. discloses the invention substantially as claimed, as set forth above for claim 1. Palermo et al. further discloses the first and second grasping tips are curved at their distal ends (FIG 14 shows the curvature at the distal ends of the tips).  
Regarding claim 7, Palermo et al. discloses the invention substantially as claimed, as set forth above for claim 6. Palermo et al. further discloses the distal ends of the first and second arms are curved downward from a horizontal axis of the forceps (FIGS 14-15 show the downward curvature relative to a horizontal axis of the device).  
15	Regarding claim 11, Palermo et al. discloses the invention substantially as claimed, as set forth above for claim 1. Palermo et al. further discloses the edge of the amniotic membrane insert is locked into place between the notch on the first grasping tip and the grooved transversal anti-slip elements of the second grasping tip (FIG 15 shows that some gripped element 106 is configured to be locked into place between the notch and the grooved elements of the second grasping tip, paragraph [0057]. The device is at least capable of achieving the same function with an amniotic membrane insert of a compatible diameter. Examiner notes that the amniotic membrane insert is not positively recited by the claim).  
Regarding claim 13, Palermo et al. discloses the invention substantially as claimed, as set forth above for claim 1. Palermo et al. further discloses the first and second arms further comprise an intermediate portion (Portion of the arm at 40, 42 respectively, FIG 14) between their corresponding proximal and distal ends (Paragraph [0037] describes 40, 42 with respect to the embodiment of FIG 1. 
Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being obvious over Dietrich (US 2002/0127514) in view of Porat et al. (US 5,019,091).
	Regarding claim 1, Dietrich discloses an ophthalmic forceps (FIG 7; although the device of Dietrich is not disclosed as being used in ophthalmic procedure, a device having the same structure as the claimed invention is interpreted as being configured for use as ophthalmic forceps) for gripping an amniotic membrane (The width of the transverse notch below is at least capable of holding an edge of an amniotic membrane insert. This limitation recites functional language because the amniotic membrane insert is not positively recited)) comprising: a first arm (3, FIGs 7-8, paragraph [0023 and 0026]), the first arm comprising a first grasping tip (See FIG 7 below) adjacent a distal end of the first arm (Right most end of the arm as viewed in FIG 7 or 8), the first arm further comprising a notch (Space in between two clamping elements 4 on leg 3; see annotated FIG below) located along an inside surface of first grasping tip (FIG 7 shows the notch is on an inside surface of the arm), the notch having a width configured to fit an edge of the amniotic membrane without puncturing it during placement on, and removal from, an ocular surface (Paragraph [0023] discloses the notch is configured to receive a “strip made of plastic or metal” and paragraph [0028] further discloses the element can be thread-shaped or strip-shaped. The language “the notch is configured to fit an edge of an amniotic membrane insert without puncturing it during placement on, and removal from, an ocular surface” constitutes function claim language, indicating that the claimed device need only be capable of being used in such a manner. 


    PNG
    media_image1.png
    367
    536
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    255
    175
    media_image2.png
    Greyscale


Dietrich is silent regarding the inside surface of the first grasping tip having a plurality of grooved transversal anti-slip elements, and wherein the notch is located between the distal end of the first grasping tip and the plurality of transversal anti-slip elements, and wherein an inside surface of the second grasping tip comprises a plurality of grooved transversal anti-slip elements located opposite the notch on the first grasping tip.
However, Porat et al. teaches a forceps (10, FIGs 1-2a) having a first arm (12) and a second arm (14), the first arm having a first grasping tip (24) and the second arm having a second grasping tip (24), wherein the inside surface of the first grasping tip has a plurality of grooved transversal anti-slip elements (26, FIGs 1 and 2a, col 3 lines 57-65), and wherein an inside surface of the second grasping tip comprises a plurality of grooved transversal anti-slip elements (26, FIGs 1 and 2a, col 3 lines 57-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify an entire length of the first and second grasping tips to comprise a plurality of grooved transversal anti-slip elements, as taught by Porat et al., for the purpose of providing a gripping surface for enhancing friction between the grasping tips of the arms and the gripped object. In the device as modified, the plurality of grooved transversal anti-slip elements extend along the entire length of the first as second grasping tips, as taught by Porat. Therefore, the modified device meets the limitation of 
15		Regarding claim 2, Dietrich/Porat et al. disclose the invention substantially as claimed, as set forth above for claim 1. Dietrich further discloses the second arm has the same length as the first arm (FIG 8 shows arms 3, 2 extends to the same length).  
Regarding claim 3, Dietrich/Porat et al. disclose the invention substantially as claimed, as set forth above for claim 1. Dietrich further discloses the notch transverses the width of the first grasping tip (FIG 18, paragraphs [0025-0027] discloses the transverse notch extends the width of the tip).  
Regarding claim 4, Dietrich/Porat et al. disclose the invention substantially as claimed, as set forth above for claim 1. Dietrich further discloses the notch is rounded or semi-circular in shape (The notch is defined between two circular cylinders 4, therefore the notch is rounded).
Regarding claim 5, Dietrich/Porat et al. disclose the invention substantially as claimed, as set forth above for claim 1. Dietrich further discloses the notch is located adjacent the distal 25end of the first grasping tip (The notch is interpreted as adjacent or next to the distal end of the tip, FIGs 7-8).  
Regarding claim 6, Dietrich/Porat et al. disclose the invention substantially as claimed, as set forth above for claim 1. Dietrich further discloses the first and second grasping tips are curved at their distal ends (FIG 8 shows the curvature at the distal ends of the tips).  
Regarding claim 14, Dietrich/Porat et al. disclose the invention substantially as claimed, as set forth above for claim 1. Dietrich further discloses a protective cover for the first and second grasping tips (Paragraph [0028] discloses that the first and second grasping tips can comprise a friction coating .  
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 05/10/2021, with respect to the rejection(s) of claim 1 under 35 USC 102(a)(1) in view of Palermo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Palermo to teach the limitations of previous claim 9 which have been added to amended claim 1. Therefore, a rejection under 35 USC 103 is now made to teach the limitations of claim 1.
Applicant argues on page 7 that the forceps of Palermo do not comprise a notch having a width configured to fit an edge of an amniotic membrane without puncturing it because the notch of Palermo is disclosed as being sized to hold pins and flosses. Examiner notes that the disclosure of a notch for grasping pins and flosses is only discussed in paragraph [0056] in relation to a notch of the prior art, not the present invention of Palermo. Paragraph [0057] discloses an advantage of the single notch of the Palermo invention being that it is configured for grasping a larger range of sized objects. The disclosure of the forceps of Palermo as being used in a dental application does not exclude them from also having a notch width configured to fit an edge of an amniotic membrane without puncturing it, as required by the claim. Under broadest reasonable interpretation of this limitations, the notch of Palermo is at least capable of grasping some sized amniotic membrane without puncturing it. Examiner notes the claim does not require a specific size notch nor does Palermo disclose a size that would teach away from the claims intended use. Therefore, applicant’s argument is not persuasive.
Applicant further argues on page 7 that Palermo fails to disclose a plurality of grooved transversal anti-slip elements located opposite the notch on the first grasping tip because paragraph [0057] discloses a gripped object can slide within the notch. Therefore, applicant traverses the 
Applicant argue on page 8 that Dietrich fails to teach a notch that is sized to fit the edge of the amniotic membrane because the notch of Dietrich is discloses as being sized to hold strip-shaped or thread-shaped material for dental purposes. The disclosure of the forceps of Palermo as being used in a dental application does not exclude them from also having a notch width configured to fit an edge of an amniotic membrane without puncturing it, as required by the claim. Under broadest reasonable interpretation of this limitations, the notch of Dietrich is at least capable of grasping some sized amniotic membrane without puncturing it. Examiner notes the claim does not require a specific size notch nor does Dietrich disclose a size that would teach away from the claims intended use. Therefore, applicant’s argument is not persuasive.
Applicant’s arguments, see page 8, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) in view of Dietrich have been fully considered and are persuasive because Dietrich fails to 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.N.L./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771